Citation Nr: 1737923	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-09 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable disability rating for seborrheic dermatitis.


		ORDER

Entitlement to a disability rating of ten percent and no greater is granted.


FINDING OF FACT

The Veteran's seborrheic dermatitis affects between five and 20 percent of the entire body.



CONCLUSION OF LAW

The criteria for an increased rating of 10 percent and no higher for the Veteran's seborrheic dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.118, Diagnostic Code (DC) 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from August 1981 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  This matter was remanded for additional development by the Board in May 2016.  The matter was then stayed pending the resolution of an appeal in the case of Johnson v. McDonald, 27 Vet. App. 497 (2016), which concerned the appropriate interpretation of the phrase "systemic therapy" under Diagnostic Code (DC) 7806.  The stay has been lifted following the issuance of a Federal Circuit precedential opinion in Johnson v. Shulkin, 862 F. 3d 1351, 1355 (Fed. Cir. 2017).  

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

1.  Seborrheic Dermatitis.

The Veteran contends that his seborrheic dermatitis merits a higher rating because he takes systemic steroid therapy.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  

Dermatitis is rated under Diagnostic Code (DC) 7806.  DC 7806 provides for a 10 percent rating for dermatitis or eczema that involves at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest rating available under DC 7806, 60 percent, is warranted when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

The question before the Board is whether the Veteran's seborrheic dermatitis symptoms meet the criteria for a compensable rating under DC 7806.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's seborrheic dermatitis meets the criteria for a rating of 10 percent and no higher.  

A January 2008 VA treatment note indicated that the Veteran used shampoo and a topical foam with good results.  The Veteran's seborrhea was described as well controlled.  The Veteran's VA list of medications indicates that the Veteran uses prescribed topical corticosteroids.  A May 2008 treatment note indicated that the Veteran was taking prednisone for his sarcoid, and that the Veteran was using shampoo and foam to control his dermatitis.

A VA examination was conducted in June 2008.  The Veteran had eczematous dermatitis over the pretibial surfaces of both legs.  The examiner concluded that the Veteran's dermatitis covered 2 percent of the exposed surface area and 12 percent of the body surface area, while tinea pedis covered zero percent of the exposed surface area and 3 percent of the body surface area.  The Veteran reported that his dermatitis typically resolves with topical cream use, but then recurs after a week of remission.  The Veteran stated that he uses his creams every 2-3 weeks.

A July 2008 VA treatment note indicated itchy scaling on the Veteran's feet for three months as well as hair loss and cyclical red papules on the shins that had resolved.  The Veteran's dermatitis was described as well controlled, and the Veteran continued to use topical creams.  In March 2009, the Veteran reported that his seborrhea flares occasionally but resolves by the time he presents to clinic.  The Veteran's seborrheic dermatitis was found to be under great control with the use of foam daily and shampoo weekly. 

Another VA examination was conducted in June 2016.  The Veteran reported that he was on high dose steroids for his sarcoid that resolved the dermatitis such that his last episode of dermatitis was in September 2011.  The Veteran had no further dermatitis.  The examiner stated that while the Veteran did have constant or near constant use of systemic corticosteroids in the form of prednisone, this treatment was for the Veteran's sarcoid, not his dermatitis.  The Veteran's dermatitis covered none of his body and had no impact on his ability to work.

The June 2008 examination found that the Veteran's dermatitis affected 12 percent of the total body, which is between 5 and 20 percent of the total body.  The Board shall base its rating on the results of this examination to get the possible measurement of the Veteran's dermatitis when not resolved by the steroids taken for the sarcoid.  Therefore, the Veteran's dermatitis symptoms warrant a 10 percent rating under DC 7806.

The Board finds that it is not appropriate to consider the Veteran's dermatitis as requiring constant or near-constant use of systemic therapy.  The Veteran's treatment records and VA examination clearly indicate that the Veteran takes prednisone for his sarcoid disability, not for his dermatitis.  Therefore, although the prednisone taken for the Veteran's sarcoidosis has incidental beneficial effects on the Veteran's dermatitis, the medical record does not support a finding that the Veteran's dermatitis requires the use of systemic therapy such as prednisone.  The record reflects that even before prednisone use essentially resolved the Veteran's dermatitis, it was well controlled with topical treatment alone.

The Veteran's treatment includes the use of topical corticosteroids.  The Court in Johnson v. Shulkin, 862 F.3d 1351, 1355 (Fed. Cir. 2017) found that DC 7806 distinguishes between systemic and topical therapy, meaning that topical therapy is not automatically systemic.  In this case, the record reflects that the Veteran used the topical cream only on affected areas, usually the scalp, and that the affected areas correspond to, at worst, 12 percent of the body surface.  This limited use of topical corticosteroids on 12 percent of the body does not result in the sort of large-scale use that would affect the body as a whole and meet the definition of systemic therapy under Johnson v. Shulkin.  Therefore, a rating in excess of 10 percent for use of systemic therapy is not warranted based on the use of topical corticosteroids.

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).






____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  Disabled American Veterans
Department of Veterans Affairs


